Exhibit 18 JOINT FILING AGREEMENT The undersigned hereby agree that this statement on Schedule 13D dated February 21, 2013 with respect to the common stock of Jacksonville Bancorp, Inc. is, and any amendments hereto signed by each of the undersigned shall be, filed on behalf of each of us pursuant to and in accordance with the provisions of Rule13d-1(k)under the Securities Exchange Act of 1934, as amended. Dated: February 21, 2013 CAPGEN CAPITAL GROUP IV LP By: CAPGEN CAPITAL GROUP IV LLC, its general partner By: /s/ Eugene A. Ludwig Name: Eugene A. Ludwig Title: Managing Member CAPGEN CAPITAL GROUP IV LLC By: /s/ Eugene A. Ludwig Name: Eugene A. Ludwig Title: Managing Member EUGENE A. LUDWIG By: /s/ Eugene A. Ludwig Name: Eugene A. Ludwig ROBERT B. GOLDSTEIN By: /s/ Robert B. Goldstein Name: Robert B. Goldstein JOHN W. ROSE By: /s/ John W. Rose Name: John W. Rose
